DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Status of Claims
This first action on the merits is in response to the application filed on June 14, 2022. Claims 1-20 are pending and have been examined.

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:
“receiving an adjustment to the seller flexilbity curve” should read “receiving an adjustment to the seller flexibility curve”
Appropriate correction is required.


Eligible Subject Matter
	When considering each of the limitations, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (1.e., process); claim 8 reciting a system (i.e., machine), and claim 15 reciting a non-transitory processor-readable device (1.e., article of manufacture). With respect to independent claims 1, 8, and 15, the eligible features include:
	determining a numerical identifier corresponding to a category of a for sale object (FSO);
performing a binarization of the numerical identifier using hot encoding, wherein the binarization of the numerical identifier generates a unique binary vector representing the category;
wherein the neural network regression model is configured to tokenize the textual input, providing the unique binary vector representing the category instead of the numerical identifier to the neural network regression model.
The claims recite an abstract idea because the claims recite generating listings of a for sale object, which is a sales activity. However, this abstract idea is integrated into a practical application because the claims demonstrate an improvement to the operation of a neural network regression model. Reflected in paragraphs [0135]-[0137] of Applicant’s specification, the instant invention is directed to preventing potential data skewing by the neural network regression model, and performing binarization using hot encoding after the textual input is tokenized prevents the neural network regression model from producing skewed scores. As such, claims 1-20 are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 15 recite: “generate an optimal offer price based on at least the category of the FSO providing information about the FSO to the neural network regression model, wherein the neural network regression model is configured to tokenize the textual input” in lines 8-10 of claim 1, lines 8-10 of claim 8, and lines 10-12 of claim 15. There is insufficient antecedent basis for “the textual input” in the claim. Therefore, claims 1, 8, and 15 are rejected.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15, and are therefore also rejected.
For purposes of examination, Examiner will interpret “generate an optimal offer price based on at least the category of the FSO providing information about the FSO to the neural network regression model, wherein the neural network regression model is configured to tokenize the textual input” as “generate an optimal offer price based on at least the category of the FSO providing information including textual input about the FSO to the neural network regression model, wherein the neural network regression model is configured to tokenize the textual input.”


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,393,013. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of Patent ‘013 clearly anticipate instant claims 1-4, 7-11, and 14-18. See table below.

Claim 1:
Instant Claims
Claim 1 of Patent ‘013

A method, comprising:
A method for automatic, intelligent generation of listings for a for sale object (FSO) being offered by a selling account, comprising:
determining a numerical identifier corresponding to a category of a for sale object (FSO);
determining that the category of the FSO includes a numerical identifier,
performing a binarization of the numerical identifier using hot encoding, wherein the binarization of the numerical identifier generates a unique binary vector representing the category;
performing a binarization of the numerical identifier using hot encoding, wherein the binarization of the numerical identifier generates a unique binary vector representing the category;
using a neural network regression model,
using a neural network regression model,
operating across one or more computing devices,
operating across one or more computing devices,
to generate an optimal offer price based on at least the category of the FSO,
to generate an optimal offer price based on at least the category of the FSO,
providing information about the FSO to the neural network regression model,
providing textual input to the neural network regression model, the textual input comprising at least a portion of the received information,
wherein the neural network regression model is configured to tokenize the textual input,
wherein the textual input is tokenized by the neural network regression model,
providing the unique binary vector representing the category instead of the numerical identifier to the neural network regression model, and
providing the unique binary vector representing the category instead of the numerical identifier to the neural network regression model, and
outputting the optimal price, generated by the neural network regression model, based on the unique binary vector representing the category;
outputting the optimal price based on the unique binary vector representing the category; 
identifying one or more potential buyers based on searches and past purchases;
identifying one or more potential buyers based on searches and past purchases;
determining tendencies and preferences of the one or more potential buyers by analyzing the past purchases;
determining tendencies and preferences of the one or more potential buyers by analyzing the past purchases;
generating one or more listings for the FSO, wherein the one or more listings have varying titles, descriptions, pictures and offer prices; and
generating one or more listings for the FSO, wherein the one or more listings have varying titles, descriptions, pictures and offer prices; and
customizing one or more of the generated one or more listings based on the determined tendencies and preferences of the one or more potential buyers.
customizing one or more of the generated one or more listings based on the determined tendencies and preferences of the one or more potential buyers.


Claim 2:
Instant Claims

Claim 2 of Patent ‘013
The method of claim 1, 
The method of claim 1, and

wherein the information includes pictures of the FSO, and
wherein the information includes pictures of the FSO,
wherein the determining a category comprises: 
wherein the determining a category comprises: 
analyzing the pictures to determine the category of the FSO.
analyzing the pictures to determine the category of the FSO.


	Claim 3:
Instant Claims

Claim 3 of Patent ‘013
The method of claim 1, 
The method of claim 1, 
wherein the specifications include an election of a charity option, and
wherein the specifications include an election of a charity option, and
wherein the generating an optimal offer comprises:
wherein the generating an optimal offer comprises:
passing the specifications to a neural network regression model to generate the optimal offer price;
passing the specifications to the neural network regression model to generate the optimal offer price;
lowering the value of a hidden layer node of the neural network regression model based on the election of the charity option; and
lowering the value of a hidden layer node of the neural network regression model based on the election of the charity option; and
generating a lower optimal offer price when the charity option is elected.
generating a lower optimal offer price when the charity option is elected.


	Claim 4:
Instant Claims

Claim 1 of Patent ‘013
The method of claim 1, further comprising:

receiving an indication of a charity to whom to distribute proceeds of a sale;
receiving an indication that proceeds of the FSO are being provided to a charity;
determining a sell-by date based on the charity indication; and
identifying, by one or more processors, a sell-by date based on the charity indication, 
adjusting the optimal price based on the charity indication.
lowering the optimal price based on both the charity indication and the sell-by date


	Claim 7:
Instant Claims

Claims 1 an d 4of Patent ‘013
The method of claim 1, further comprising:

identifying a plurality of potential buyers based on searches and past purchases;
(claim 1) identifying one or more potential buyers based on searches and past purchases;
customizing the listing based one or more potential buyers of the plurality of potential buyers; and
(claim 1) customizing one or more of the generated one or more listings based on the determined tendencies and preferences of the one or more potential buyers
forwarding the customized listing to the respective one or more potential buyers.
(claim 4) forwarding the customized listings to the respective potential buyers.


Regarding claims 8-11, 14 and 15-18, claims 8-11 and 14 are directed to a system, while claims 15-18 are directed to a non-transitory processor-readable medium. Claims 8-11 and 14 recite limitations that are parallel in nature to those addressed above for claims 1-4 and 7, which are directed towards a method, and claims 15-18 recite limitations that are parallel in nature to those addressed above for claims 1-4. Therefore, claims 8-11, 14; and 15-18 are rejected for the same reasons as set forth above for claims 1-4 and 7, and claims 1-4, respectively. 
It is noted that claim 8 includes additional elements of:
A system comprising at least one processor configured to perform operations.
Patent ‘031 recites:
A system comprising at least one processor configured to perform operations {claim 9: A system for automatic, intelligent generation of listings for a for sale object (FSO) being offered by a seller, comprising: a memory; and at least one processor coupled to the memory and configured to perform operations}
It is noted that claim 15 includes additional elements of:
A non-transitory processor-readable medium having one or more instructions operational on a computing device which, when executed by a processor, cause the processor to perform operations.
Patent ‘013 recites:
A non-transitory processor-readable medium having one or more instructions operational on a computing device which, when executed by a processor, cause the processor to perform operations {claim 5: A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations}


Claims 5-6, 12-13, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,393,013 in view of Acriche et. al. (US 20200151743 A1, herein referred to as Acriche).

	Claim 5:
Instant Claims

Claim 1 of Patent ‘013
Acriche teaches
Explanation
The method of claim 1, further comprising:



generating a seller flexibility curve for a seller selling the FSO, the seller flexibility curve indicating a flexibility in lowering the optimal offer price;
generate a seller flexibility curve associated with past price reductions associated with the selling account
Fig 3A, #304b; Fig 3B, #354b; fig 6; [0037] Selecting the option 354b maintains the existing sales date, and the user acknowledges that the retained value may be lower. The message 364b provides the updated prediction of a retained value (e.g. $1250) if the existing sales date is maintained; [0042] Predictions of future sales prices over time may be displayed on the graph 600, as shown, to assist the user
Patent ‘013 does not explicitly recite that the seller flexibility curve indicates flexibility in lowering the optimal offer price, but Acriche teaches that a user can adjust their sales tactics or maintain their projected sale date while acknowledging a lower optimal price.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a seller flexibility curve that indicates flexibility in lowering an optimal offer price as taught by Acriche in the for sale method of Patent ‘013 because it would facilitate resale by projecting future sales prices of the item, and advise the user of an appropriate time to sell the item based on the projected sales prices (Acriche: [0027]).
displaying the seller flexibility curve; and

Figs 4-6; [0042] The interface 600 shows a graph of predicted sales prices 602.
Patent ‘013 does not recite that the seller flexibility curve is displayed, but Acriche teaches that a user can see the price over time curve on their user interface.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a seller flexibility curve that indicates flexibility in lowering an optimal offer price as taught by Acriche in the for sale method of Patent ‘013 because it would facilitate resale by projecting future sales prices of the item, and advise the user of an
appropriate time to sell the item based on the projected sales prices (Acriche: [0027]).
receiving an adjustment to the seller flexilbity curve.

Fig 3A, #304b; Fig 3B, #354b; [0039] the user interface 200 generates specific options (e.g. 204a-b) for retraining value of an item (e.g., as specified in edit box 202) based on predictions represented by the line 406
Patent ‘013 does not recite that the seller flexibility curve is adjusted, but Acriche teaches that a user’s curve adjusts based on a new timing or pricing.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a seller flexibility curve that indicates flexibility in lowering an optimal offer price as taught by Acriche in the for sale method of Patent ‘013 because it would facilitate resale by projecting future sales prices of the item, and advise the user of an
appropriate time to sell the item based on the projected sales prices (Acriche: [0027]).


	Claim 6:
Instant Claims

Claim 1 of Patent ‘013
The method of claim 5, 

wherein the seller flexibility curve is generated based on past price reductions of one or products listed for sale by the seller.
wherein the neural network regression model is configured to generate a fitting equation for a seller flexibility curve associated with past price reductions associated with the selling account


Regarding claims 12-13 and 19-20, claims 12-13 are directed to a system, while claims 19-20 are directed to a non-transitory processor-readable medium. Claims 12-13 and 19-20 recite limitations that are parallel in nature to those addressed above for claims 5-6, which are directed towards a method. Therefore, claims 12-13 and 19-20 are rejected for the same reasons as set forth above for claims 5-6. 


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-20 are allowable due to the combination of features. Specifically, performing binarization via hot encoding as input to a neural network in combination with generating for sale listings that have varying titles, descriptions, images, and offer prices and customizing the variety of listings based on one or more potential buyers is novel and non-obvious over the cited prior art. The cited prior art utilizes each of these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Acriche et. al. (US 20200151743 A1, herein referred to as Acriche), Chechuy (US 20140108206 A1, herein referred to as Chechuy), Dayal et. al. (US 20130024313 Al, herein referred to as Dayal), and Prasad et. al. (US 20210034708 A1, herein referred to as Prasad).
Acriche discloses a method, non-transitory computer readable medium, and system for automatically publishing listings of items for sale based on user-specified parameters (Acriche: figs 1-2; [0001]). Specifications for selling the items are received, and the system automatically posts the item for sale at an optimal time (Acriche: fig 2; [0026], [0032]). The optimal offer price is generated using a fitting equation generated by a neural network regression model and based on information relating to the type of item, condition, and selling date, among other criteria (Acriche: figs 7, 9; [0026], [0029], [0038], [0044]-[0045], [0052], [0100]). The neural network regression model receives textual input comprising the criteria, and outputs the optimal price based on a score of the criteria (Acriche: figs 2, 7; [0029], [0044]-[0045]). The seller identifies a sell-by date, and the model adjusts the optimal price based on the date and market prices of similar items, which can result in lowering the price to retain as much value as possible (Acriche: figs 2, 3B, 13-14; [0027]-[0029], [0037]-[0039], [0070]). The listing is generated and published with descriptions, and offer price of the item (Acriche: fig 6, 11; [0042], [0060]). The listings can be customized based on historical results of previous listings and how previous buyers have interacted with the historical listings (Acriche: figs 7-8; [0044], [0050], [0064]-[0065]).
Although disclosing an automatic listing generator that calculates an optimal price to sell an item based on a seller flexibility curve generated by a neural network, Acriche does not disclose performing binarization using hot encoding to generate a unique binary vector representing the category of the item, identifying the category from the model, or varying titles and descriptions for the listings. Acriche also does not disclose identifying one or more potential buyers based on searches and past purchases, determining tendencies and preferences of the one or more potential buyers by analyzing the past purchases, nor customizing one or more of the generated one or more listings based on the determined tendencies and preferences of the one or more potential buyers.
Chechuy discloses a product catalog generator that can create multiple product listings based on key characteristics via employing a machine learning model (Chechuy: fig 4; [0037], [0040]). The product listings can have different product descriptions and titles (Chechuy: fig 4; [0040], [0078]). The listings can also include images, and the images can be analyzed for finding unique product information (Chechuy: [0024]). Chechuy does not disclose identifying the category from the model, performing binarization using hot encoding to generate a unique binary vector representing the category of the item, nor a neural network that generates a flexibility curve to determine an optimal price from the category information. Chechuy further does not disclose identifying one or more potential buyers based on searches and past purchases, determining tendencies and preferences of the one or more potential buyers by analyzing the past purchases, nor customizing one or more of the generated one or more listings based on the determined tendencies and preferences of the one or more potential buyers.
Dayal discloses a commerce network for connecting buyers and sellers (Dayal: [0016]). The recommendation engine creates a ranked list of sellers and recommends sellers to buyers based on buying information and buyer’s behavior on past recommendations upon the buyer completing a search for a product (Dayal: figs 4-5; [0047]-[0048]). The buyer profile includes historical data and buyer preferences (Dayal: [0048]). The recommendation lists are then customized for the buyer for each individual search (Dayal: figs 4-5; [0047]). Dayal does not disclose performing binarization using hot encoding to generate a unique binary vector representing the category of the item, or a neural network that generates a flexibility curve to determine an optimal price from the category information of the item. Dayal also does not disclose varying titles, descriptions, pictures, and offer prices for the listings.
Prasad discloses an artificial neural network than can analyze natural language to gauge sentiment about a topic (Prasad: [0034]). The neural network obtains conversation snippets, and the words from the conversation are then, after passing through embedding layers, made into binary context vectors (Prasad: [0088]-[0090]). The context is also tokenized and converted into a hot-encoded vector (Prasad: [0090]). The neural network then uses the vectors to determine positive or negative sentiment of the conversation snippet based on a score (Prasad: fig 5; [0112]-[0113]). Prasad does not disclose an automated listing generator or items for sale. Prasad also does not disclose customizing the listings based on historical data of previous buyers or generating an optimal price based on a sell- by date and category of an item.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 3-4, 10-11, and 17-18 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumkar et. al. (2018 NPL) was used to understand how a neural network employs hot encoding techniques for appraising real estate, specifically during preprocessing to improve the model accuracy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625